The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received July 19, 2022, amending Claims 19-22 and 24.  No new claims were added by this amendment.  No claims were cancelled by this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a previously presented ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 19-26 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi JPH05-192227A (hereafter Aoyanagi) in view of Omnexus technical data sheet with densities of commonly available plastics (hereafter Omnexus).

Regarding Amended Claim 19, Aoyanagi teaches:
19. (Currently amended) A polishing brush (toothbrush 1) comprising: 
a base plate (toothbrush handle 2); and 
a plurality of bristles (bristles 3) extending generally orthogonally from the base plate (Figure 2); 
wherein each bristle, of the plurality of bristles, comprises a polymeric material characterized (Paragraph [0018] - toothbrush bristles are made of a polymer film) by: i) pores having a mean diameter in the range of 10 microns to 1 millimeter (0.03 to 1000 µm); and ii) a density in the range of 0.25 to 1.15 g/cm3 (see discussion below).

Aoyanagi discloses the following bristle materials for the plurality of bristles: aromatic polysulfones, aromatic polyamides, carbonate-ethylene oxide copolymers. , Nylon 6, Nylon 11, Nylon 12, Nylon 66, Nylon 68, Nylon 610, Nylon 613, nylon 7, nylon 8, nylon 9, nylon 1 polyamide such as 3 or nylon 13,13, acrylonitrile-butadiene-styrene copolymer resin, acrylonitrile-styrene copolymer resin, ethylene-vinyl acetate copolymer, polycarbonate, polyethylene, polyethylene terephthalate, polybutylene terephthalate, methacrylic Resin, polyacetal, polypropylene, polystyrene, polyvinyl chloride, fluororesin, cellulose acetate, polydimethylcyclosiloxane-polycarbonate block copolymer, acrylonitrile copolymer, regenerated cellulose, polymethylmethacrylate, polyacrylonitrile, polysulfone, ethylene- Examples thereof include vinyl alcohol copolymers.  Aoyanagi does not disclose the specific density of the bristles including the pores.  Density of these materials is common knowledge as evidenced by numerous online material data sheets.  The Examiner has selected as evidence a list from Omnexus.  From the disclosed list, non-porous ethylene-vinyl acetate has a density of 0.920 g/cm3, non-porous polypropylene has a density of 0.900 g/cm3, non-porous nylon 6 has a density of 1.120 g/cm3, and non-porous nylon 66 has a density of 1.130 g/cm3. Therefore, Aoyanagi discloses materials that in a non-porous state meet the claimed density range.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention that the porous versions of these materials would further reduce the material density.  Aoyanagi discloses an open area of pores to the total surface area of a maximum of 60%.  Using a worst-case assumption that the 60% is applied to the entire volume (rather than only the surface area) the porous ethylene-vinyl acetate would have a density of 0.552 g/cm3, porous polypropylene would have a density of 0.540 g/cm3, porous nylon 6 would have a density of 0.672 g/cm3, and porous nylon 66 would have a density of 0.678 g/cm3.  Therefore, it would have been obvious that the density of the materials would range between the non-porous to the maximum porous values.  That being said, at least four of the materials (identified by the Examiner above) taught by Aoyanagi disclose the claimed range.

Regarding Amended Claim 20, Aoyanagi teaches:
20. (Currently amended) The polishing brush of claim 19, wherein the polymeric material comprises a density in the range of 0.3 to 1.1 g/cm3 (see discussion below). 

As previously presented in Claim 19, it would have been obvious that the polymeric material would have the following density ranges:  ethylene-vinyl acetate with a density of 0.552 - 0.920 g/cm3, polypropylene with a density of 0.540 - 0.900 g/cm3, nylon 6 with a density of 0.672 - 1.120 g/cm3, and non-porous nylon 66 with a density of 0.678 - 1.130 g/cm3.

Regarding Amended Claim 21, Aoyanagi teaches:
21. (Currently amended) The polishing brush of claim 19, wherein the polymeric material comprises a density above 0.8 g/cm3 (see discussion below).

As previously presented in Claim 19, it would have been obvious that the polymeric material would have the following density ranges:  ethylene-vinyl acetate with a density of 0.552 - 0.920 g/cm3, polypropylene with a density of 0.540 - 0.900 g/cm3, nylon 6 with a density of 0.672 - 1.120 g/cm3, and non-porous nylon 66 with a density of 0.678 - 1.130 g/cm3.
  
Regarding Amended Claim 22, Aoyanagi teaches:
22. (Currently amended) The polishing brush of claim 19, wherein the polymeric material comprises a density in the range of 0.4 to 0.7 g/cm3 (see discussion below).  

As previously presented in Claim 19, it would have been obvious that the polymeric material would have the following density ranges:  ethylene-vinyl acetate with a density of 0.552 - 0.920 g/cm3, polypropylene with a density of 0.540 - 0.900 g/cm3, nylon 6 with a density of 0.672 - 1.120 g/cm3, and non-porous nylon 66 with a density of 0.678 - 1.130 g/cm3.

Regarding Claim 23, Aoyanagi teaches:
23. (Previously Presented) The polishing brush of claim 19, wherein the polymeric material is mechanically foamed (stretching method, Paragraph [0025]).  

Regarding Amended Claim 24, Aoyanagi teaches:
24. (Currently amended) The polishing brush of claim 19, wherein the polymeric material comprises [[0]] 5% to [[8]]50 % fillers. 

	Aoyanagi discloses a toothbrush with bristles formed from a long list of materials.  As disclosed in the Omnexus technical data sheet, many polymers, for example Nylon 66, are available with 15-50% glass fiber and 30-40% carbon fiber.  It is common knowledge that the inclusion of fibers changes the mechanical properties of the plastic.  It would therefore have been obvious to one having ordinary skill before the effective filing date of the claimed invention to select a commonly available material that includes fillers that create desired mechanical properties for a user’s application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
 
Regarding Claim 25, Aoyanagi teaches:
25. (Previously Presented) The polishing brush of claim 24, wherein the fillers comprise fibers.  

	As previously presented, the Omnexus technical data sheet, lists many polymers, for example Nylon 66, that are available with 15-50% glass fiber and 30-40% carbon fiber.  It is common knowledge that the inclusion of fibers changes the mechanical properties of the plastic.  It would therefore have been obvious to one having ordinary skill before the effective filing date of the claimed invention to select a commonly available material that includes fibers that create desired mechanical properties for a user’s application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 26, Aoyanagi teaches:
26. (Previously Presented) The polishing brush of claim 19, wherein the polymeric material comprises one or more surfactants (Paragraph [0025] - method of forming a porous membrane by extracting and separating with a solvent.  The solvent being a surfactant.).  

Regarding Claim 32, Aoyanagi teaches:
32. (Previously Presented) The polishing brush of claim 19, wherein each bristle (bristles 3), of the plurality of bristles, has a constrained proximal end (end attached to toothbrush handle 2, Figure 2) and an unconstrained distal end (end distal from toothbrush handle 2, Figure 2), and wherein each bristle is disposed substantially parallel to the other bristles (shown in Figure 2).  

Regarding Claim 33, Aoyanagi teaches:
33. (Previously Presented) The polishing brush of claim 19, wherein a cross-sectional dimension of each bristle (bristles 3), of the plurality of bristles is in the range of 0.1 mm to 6 mm (outer diameter 1000 µm).  

Regarding Claim 34, Aoyanagi teaches:
34. (Previously Presented) The polishing brush of claim 19, wherein a cross- sectional dimension of each bristle (bristles 3), of the plurality of bristles, is in the range of 0.5 to 4 mm (outer diameter 1000 µm).   

As necessitated by amendment, Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyanagi JPH05-192227A (hereafter Aoyanagi) in view of Omnexus technical data sheet with densities of commonly available plastics (hereafter Omnexus) as previously presented in Claim 19 in further view of Alfred et al. WO 01/82742 (hereafter Alfred et al.)

Regarding Claim 27, Aoyanagi teaches:
27. (Previously Presented) The polishing brush of claim 19, wherein the polymeric material further comprises polyol in the range of about 5% by weight (see discussion below).  

Aoyanagi discloses a toothbrush with bristles formed from a long list of materials.  Therefore, the bristle length is less than the claimed range.  The reference Alfred et al. discloses a toothbrush with bristles formed of aliphatic polyamides, aromatic polyamide, polyester, polyolefin, styrene, fluoropolymer, polyvinylchloride (PVC), polyurethane, polyvinylidene chloride, and/or polystyrene and a styrene copolymer. The monofilament bristles are nylon.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the bristle materials of the Aoyanagi toothbrush to include bristle materials used on the Alfred et al. toothbrush such as polyurethane, with the motivation to employ different materials with different physical properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  In this case, Alfred does not disclose the polyurethane comprises polyol in the range of about 5% by weight, however, it is common knowledge that polyurethane comprises polyol and it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention  to elect a polyurethane comprising polyol in the range of about 5% by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 28, Aoyanagi teaches:
28. (Previously Presented) The polishing brush of claim 19, wherein the polymeric material comprises a polyurethane material (see discussion below).  

Aoyanagi discloses a toothbrush with bristles formed from a long list of materials.  Therefore, the bristle length is less than the claimed range.  The reference Alfred et al. discloses a toothbrush with bristles formed of aliphatic polyamides, aromatic polyamide, polyester, polyolefin, styrene, fluoropolymer, polyvinylchloride (PVC), polyurethane, polyvinylidene chloride, and/or polystyrene and a styrene copolymer. The monofilament bristles are nylon.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the bristle materials of the Aoyanagi toothbrush to include bristle materials used on the Alfred et al. toothbrush such as polyurethane, with the motivation to employ different materials with different physical properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding Claim 29, Aoyanagi teaches:
29. (Previously Presented) The polishing brush of claim 19, wherein the polymeric material comprises polyester polyurethane (see discussion below).

Aoyanagi discloses a toothbrush with bristles formed from a long list of materials.  Therefore, the bristle length is less than the claimed range.  The reference Alfred et al. discloses a toothbrush with bristles formed of aliphatic polyamides, aromatic polyamide, polyester, polyolefin, styrene, fluoropolymer, polyvinylchloride (PVC), polyurethane, polyvinylidene chloride, and/or polystyrene and a styrene copolymer. The monofilament bristles are nylon.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the bristle materials of the Aoyanagi toothbrush to include bristle materials used on the Alfred et al. toothbrush such as polyester polyurethane, with the motivation to employ different materials with different physical properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.   

Regarding Claim 30, Aoyanagi teaches:
30. (Previously Presented) The polishing brush of claim 19, wherein the polymeric material comprises a TDI (toluene diisocyanate) type polyester.  

Aoyanagi discloses a toothbrush with bristles formed from a long list of materials.  Therefore, the bristle length is less than the claimed range.  The reference Alfred et al. discloses a toothbrush with bristles formed of aliphatic polyamides, aromatic polyamide, polyester, polyolefin, styrene, fluoropolymer, polyvinylchloride (PVC), polyurethane, polyvinylidene chloride, and/or polystyrene and a styrene copolymer. The monofilament bristles are nylon.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the bristle materials of the Aoyanagi toothbrush to include bristle materials used on the Alfred et al. toothbrush such as polyester, with the motivation to employ different materials with different physical properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  In this case, Alfred does not disclose the polyester comprises a TDI (toluene diisocyanate) type polyester, however, it would have been obvious to use a TDI type polyester with the motivation to employ different materials with different physical properties since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
   
Regarding Claim 31, Aoyanagi teaches:
31. (Previously Presented) The polishing brush of claim 19, wherein each bristle (bristles 3) has a length from 0.5 inch to 4 inches (5mm) as measured from a surface of the base plate (toothbrush handle 2)(see discussion below). 
	
	Aoyanagi discloses a toothbrush with bristles that extend from the mounting surface of the base plate 5mm.  Therefore, the bristle length is less than the claimed range.  The reference Alfred et al. discloses a toothbrush with bristles that extend between 0.24 and 0.55 inches.  It would have been an obvious matter of design choice to increase the length of the bristles of Aoyanagi that extend between 0.24 and 0.55 inches as taught by Alfred et al. with the motivation to improve the ability to clean the inter-gingival regions, since such a modification, that places the bristle length within the claimed range, would have involved a mere change in the size of a component and is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Rejections Under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the previous 35 U.S.C. 112(b) rejections have been withdrawn. 

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed 7/19/2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 19-34 under McLain US 2005/0188491 in view of Itoyama et al. US 2014/0106652 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn, however, as necessitated by amendment, new rejections have been made under Aoyanagi JPH05-192227A in view of Omnexus technical data sheet as presented above.

Applicant’s arguments with respect to claim(s) 19-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723